Title: To Thomas Jefferson from David Leonard Barnes, 18 May 1801
From: Barnes, David Leonard
To: Jefferson, Thomas


               
                  Sir
                  Providence May 18th 1801.
               
               I should do great injustice to my own feelings, if I did not in addition to the usual Letter to the Secretary of State, declaring my acceptance of the appointment as District Judge, trouble you with this personally, to acknowledge the high sense I have of the honor done me, by that appointment both on account of the confidence you have thought proper to place in me, and the very friendly manner in which it has been done I never doubted but that Mr. Greens appointment was unconstitutional, though he informed me that a majority of the Senate were of a contrary opinion—I told him however that if he was eventually appointed, I presumed his Commission would be a temporary one, as I was fully convinced any other Commission, would expire with the next Session of the Senate—The Letter from the Honorable Levi Lincoln was so very explicit, the principles so self evident, and the inference so conclusive, that I believe there is not a doubt remaining on the mind of any reasonable man who has seen it—In addition to its having excited in me a degree of sinsibility which I cannot express, it has quieted the doubts and apprehensions of all candid men and fully confirmed the confidence in your administration which the people of this State were before disposed to indulge—I doubted at first about the propriety of shewing it, but upon consideration, was convinced it would have the effect it has produced—If I had not shewn it, Jealousy the offspring of disappointment, would have started a thousand suggestions that I had endeavoured to obtain the office to the exclusion of Mr Green—These are now entirely prevented—and the confidence of my fellow citizens, with which I have been flattered for some time past, I find is encreas’d by this appointment, and of course it gives me an opportunity, as far as is consistent with the duty of the office I retain, to be the more useful, in the support of the wise and prudent measures which I have every reason to believe you will pursue and will characterize your Administration—With Sentiments of the highest Respect
               I have the Honor to be your most Obedt Servt
               
                  
                     David Leonard Barnes
                  
               
            